Citation Nr: 1146305	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from July 1973 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned an initial non-compensable evaluation effective from November 2006.

The Veteran's claim for a compensable evaluation for bilateral hearing loss was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The claim is therefore characterized as shown on the title page.

The Veteran's VA Form 9 received in February 2008 reflects that he requested a Board hearing.  In June 2008, he elected to cancel the hearing request.  

This case was previously before the Board in July 2011 at which time the increased initial rating claim for bilateral hearing loss was remanded for additional evidentiary development.  A review of the file reflects that there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  


FINDINGS OF FACT

Audiological test results dated in March 2007 (VA), October 2007 (private), and September 2011 (VA), reflect that the Veteran has demonstrated hearing deficit and speech recognition scores comporting with a non-compensable rating under mechanical application of the rating formula, and fail to indicate that the provisions of 38 C.F.R. § 4.86, relating to exceptional patters of hearing impairment, are for application in this case.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA and VII, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).   

With respect to the increased initial rating claim for bilateral hearing loss, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in December 2006 (addressing the elements of service connection prior to the grant of service connection for hearing loss) and again in May 2008 (addressing the elements pertinent to the increased rating claim).  Indeed, as this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

To the extent that the claim on appeal may include components of increased and staged ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in the May 2008 letter.  Thereafter, the RO readjudicated the claim in Supplemental Statements of the Case issued in August 2008 and September 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs and VA examinations were conducted in 2007 and 2011.  The Veteran and his representative have not maintained that these examinations were in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Pursuant to a July 2011 Board remand, additional information was requested from the Veteran to include asking him to identify all medical providers who have treated him for hearing loss since October 2007.  The Veteran was advised that additional information was also necessary so that records from the private audiologist who provided the June 2008 medical statement could be obtained.  The Veteran did not respond to a duty to assist letter issued in August 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that that it is "ultimately the claimant's responsibility" to provide the information necessary to locate and secure non-governmental relevant records; that information was not provided in this case as pertains to the aforementioned evidence.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As the Veteran did not provide information necessary to locate and secure the private records referenced in the 2011 Board Remand, there is no further duty to assist required on the part of VA to attempt to obtain these records.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

By rating action of April 2007, service connection was granted for bilateral hearing loss for which an initial non-compensable evaluation was assigned, effective from November 2006, the date of receipt of the original service connection claim. 

The evidence considered at the time of the April 2007 rating decision included the Veteran's DD Form 214, which indicated that the Veteran's military occupational specialty (MOS) was that of an aviation crash crewman.  The service treatment records (STRs) include a September 1979 separation examination which revealed evidence of bilateral high frequency hearing loss, as documented in the report. 

A VA audio examination was conducted in September 2007.  The Veteran reported being exposed to acoustic trauma from aircraft and artillery during service and he also reported exposure to aircraft noise while working for the Department of Defense for more than 20 years, until 2005.  The Veteran complained of hearing loss as well as of constant tinnitus, mentioning that tinnitus affecting his activities of daily living, such as speech understanding.  On audiological evaluation, pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
55
75
LEFT
5
10
20
65
75

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was 40 in the right ear and 43 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  Bilateral normal hearing from 200 to 2,000 hertz, with moderate to severe (right) and moderately severe to severe (left) sensorineural hearing loss from 3,000 to 8,000 hertz, was diagnosed.  

The file also contains a private audiogram of October 2007 and an accompanying medical statement of January 2008.  The findings were not fully interpreted as the numeric level of hearing deficit in hertz was not specified; however interpreted most favorably to the Veteran, the audiogram findings for pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
65
85
LEFT
15
25
30
70
75

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was 50 in the right ear and 50 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and 96 percent in the left ear.  The medical report indicated that when tested in October 2007, there was evidence of mild hearing loss in the low frequencies, and severe hearing loss in the frequencies of 3,000 hertz and above.  In a medical report from the same private audiologist dated in June 2008, the audiologist indicated that another audiogram had been administered in May 2008, the results of which were described as similar to those shown in October 2007.  The audiologist mentioned that the Veteran used hearing aids when seen in October 2007.  

Pursuant to a July 2011 Board remand, additional information was requested from the Veteran to include asking him to identify all medical providers who have treated him for hearing loss since October 2007.  The Veteran was advised that additional information was also necessary so that records from the private audiologist who provided the June 2008 medical statement could be obtained.  In addition, it was requested that a VA examination be scheduled.  The Veteran did not respond to a duty to assist letter issued in August 2011.  

A VA audio examination was conducted in September 2011.  On audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
60
65
LEFT
15
20
25
60
70

Average puretone air conduction thresholds for the 1000, 2000, 3000, and 4000 hertz frequencies was 41 in the right ear and 44 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  Bilateral sensorineural hearing loss was diagnosed.  

Analysis

The Veteran contends that an initial compensable evaluation is warranted for bilateral hearing loss. 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58  (1994); Solomon v. Brown, 6 Vet. App. 396, 402  (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests. The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

Pertinent to the appeal period, the file includes three examination reports under which the Veteran's hearing loss may be evaluated.  The March 2007 VA examination report indicated that the Veteran had a right ear pure tone hearing threshold average of 40 and a speech recognition score of 100 percent; comporting with Level I hearing under table VI.  With respect to the Veteran's left ear, the 2007 VA audiogram indicated a pure tone hearing threshold average of 43 and a speech recognition score of 100 percent.  This also comports with Level I hearing under table VI.  The combined percentage evaluation under Table VII for Level I (better ear) and I (poorer ear) hearing impairment is noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

Even assuming that the private audiogram of October 2007 utilized the Maryland CNC speech discrimination test, rendering it adequate for rating purposes, the test results do not warrant the assignment of a compensable evaluation for hearing loss.  The October 2007 test results indicated that the Veteran had a right ear pure tone hearing threshold average of 50 and a speech recognition score of 100 percent; comporting with Level I hearing under table VI.  With respect to the Veteran's left ear, the October 2007 testing indicated a pure tone hearing threshold average of 50 and a speech recognition score of 96 percent.  This comports with Level I hearing under table VI.  The combined percentage evaluation under Table VII for Level I (better ear) and I (poorer ear) hearing impairment is noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 

The September 2011 VA examination report indicated that the Veteran had a right ear pure tone hearing threshold average of 41 and a speech recognition score of 96 percent; comporting with Level I hearing under table VI.  With respect to the Veteran's left ear, the 2011 VA audiogram indicated a pure tone hearing threshold average of 44 and a speech recognition score of 96 percent.  This comports with Level I hearing under table VI.  The combined percentage evaluation under Table VII for Level I (better ear) and I (poorer ear) hearing impairment is noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 

The provisions of 38 C.F.R. § 4.86(a) or (b) pertaining to exceptional patterns of hearing impairment are not applicable to the findings made during this portion of the appeal period. In this regard, no testing conducted at any time during the appeal period has revealed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) of 55 decibels or more in either ear, nor has a pure tone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, been shown in either ear.  As such, there is no basis for the assignment of a compensable evaluation based on application of the provisions of 38 C.F.R. § 4.86, either alone or in conjunction with application of the benefit of the doubt afforded under 38 C.F.R. § 3.102. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  Here, aside from general complaints of hearing loss, the Veteran had no specific complaints of functional effects caused by hearing loss.  The only such complaints documented in the file were noted in the March 2007 VA examination report, and related specifically to the Veteran's tinnitus.  

The Martinak case does not compel or require the assignment of an increased or compensable evaluation for functional impairment attributable to hearing loss. The fact remains that numeric designations and hence disability evaluations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, without resort to subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, such mechanical application warrants the assignment of an initial noncompensable rating for bilateral hearing loss and no more. 

Accordingly, the Board can find no basis for the assignment of an initial compensable evaluation for any portion of the appeal period.  The Veteran is certainly competent to report his symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected hearing loss warrants a higher evaluation, the medical findings do not support his contentions.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements, provided in support of a claim for monetary benefits. Moreover, the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria, as explained and applied herein. 

In summary, entitlement to an initial compensable rating for bilateral hearing loss is not warranted.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased or staged ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied. 

Extra-schedular Considerations and TDIU

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's manifestations of his service-connected hearing loss cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Although the Veteran contends that his bilateral hearing warrants a compensable evaluation, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate and the record contains no evidence showing the Veteran is entitled to a higher rating at any point during the instant appeal; therefore no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the current noncompensable evaluation is appropriate and that there is no basis for awarding a higher evaluation for bilateral hearing loss.  38 C.F.R. § 4.85.  Thus, it is apparent that the currently assigned noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects the degree of his hearing loss as evaluated under the provisions of 38 C.F.R. §§ 4.85.  The Board also points out that the record contains no indication of marked interference with employment or any periods of hospitalization related to service-connected hearing loss.  Accordingly, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted. 

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to his service-connected bilateral hearing loss, nor has the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted. 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


